14 F.3d 602NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Kenny David SULLIVAN and Linda Sue Sullivan, Individuallyand as Guardians of Shannon David Sullivan,Plaintiffs-Appellants,Shelby County Health Care Corporation, also known as TheMed, Intervening Plaintiffv.CITY OF BARTLETT, and Dan Weddle, Defendants-Appellees.
No. 92-6662.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1993.

Before:  KEITH and NORRIS, Circuit Judges;  ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs, Kenny David Sullivan and Linda Sue Sullivan, appeal from the order of the district court dismissing their lawsuit for failure to state a claim.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing plaintiffs' claim.


3
As the reasons why the lawsuit should have been dismissed have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the order of the district court is affirmed upon the reasoning set out by that court in its order filed on September 24, 1992.